TO BE PUBLISHED

§upreme Tnur'f of Benfuckg

2016-SC-OOO624-KB

JEREMY JOSEPH GUBIN MOVANT
V. IN SUPREME COURT
KENTUCKY BAR ASSOCIATION RESPONDENT

OPINION AND ORDER

The Movant, Jeremy Joseph Gubin, under SCR 3.480(2), asks this Court
to enter an order resolving the pending disciplinary proceeding against him
(KBA File No. 24195) by suspending him from the practice of law for three
years, With certain conditions. This motion is the result of an agreement With
the Office of Bar lCounsel for the Kentucky Bar Association. For the reasons
below, the motion is granted.

I. Background

Gubin Was admitted to the practice of law in the Commonwealth of
Kentucky on October 18, 2013. His KBA member number is 95555. His KBA
roster address is 6821 MeadoW Ridge Lane, Cincinnati, Ohio 45237.

Gubin Was arrested and charged in Kenton County with first-degree
possession of a controlled substance, first offense (heroin), possession of drug
paraphernalia, public intoxication, and endangering the Welfare of a minor. On

March 29, 2016, he pleaded guilty to felony first-degree possession of a

controlled substance Based on this plea, as of March 30, 2016, he was
automatically temporarily suspended under SCR 3. 166 and has remained
suspended since then.

On April 27, 2016, the Kenton Circuit Court entered an order admitting
Gubin to pretrial diversion for his felony conviction. He is subject to three years
of supervised diversion and several conditions The court included among those
conditions that Gubin was not to practice law during the period of diversion.

Based on his conviction, Gubin was charged by the Inquiry Commission
with having violated SCR 3.130-8.4(b), which states that it is professional
misconduct for a lawyer to “commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in other respects.”

Gubin admits that his conduct violated this rule as alleged in the
charge. He and the Office of Bar Counsel have reached an agreement to resolve
this matter, and he now asks this Court to enter an order in conformity with
their negotiations The proposed disposition would find Gubin guilty of the
single count in the charge and suspend him from the practice of law for three
years, retroactive to the date of his automatic temporary suspension and
subject to certain conditions Those conditions are that he maintain
participation in KYLAP and remain illegal-drug and alcohol free during his
Suspension, and be released from any supervision by Probation and Parole
before reinstatement This latter condition would essentially have Gubin
suspended for possibly longer than three years if the period of diversion

supervision is extended.

The Office of Bar Counsel has no objection to the motion and asks that it
be granted. The Office of Bar Counsel states that it has reviewed the facts and
relevant case law to support this resolution. Finally, according to the Office of
Bar Counsel, the Chair of the Inquiry Commission and a Past President of the
KBA have reviewed and approved the proposed sanction.

Gubin has no history of past discipline.

II. Discussion

The negotiated-sanction rule provides that “[t]he Court may consider
negotiated sanctions of disciplinary investigations complaints or charges if the
parties agree.” SCR 3.480(2). Specifically, “the member and Bar Counsel [must]
agree upon the specifics of the facts, the rules violated, and the appropriate
sanction.” Id. Upon receiving a motion under this Rule, “[t]he Court may
approve the sanction agreed to by the parties, or may remand the case for
hearing or other proceedings specified in the order of remand.” Id. Thus,
acceptance of the proposed negotiated sanction falls within the discretion of the
Court.

The Office of Bar Counsel has cited several cases for comparison to
determine whether the sanction proposed here is appropriate In Kentucky Bar
Association v. Mulliken, 353 S.W.3d 614 (Ky. 2011), the attorney Was convicted
of two felonies for using an incarcerated client to deliver drugs to his girlfriend
in jail and was sentenced to'ten years in prison. Mulliken was to be suspended
from the practice of law until released from probation or parole, followed by five

additional years, the latter probated if he complied with KYLAP and remained

3

drug and alcohol free. The sanction Gubin requests is similar in that it requires
him to be suspended for the duration of his diversion period.

In Tejeda v. Kentucky Bar Association, 456 S.W.3d 405, 406 (Ky. 2015),
the attorney pleaded guilty to reckless homicide and was sentenced to five
years, probated. The attorney was suspended for four years, retroactive to the
date of his automatic suspension, subject to his compliance with KYLAP and
not seeking reinstatement until released from the supervision of Probation and
Parole. Gubin’s proposed sanction is very similar to this sanction, in that his
suspension will be retroactive and coincide with any supervision by Probation
and Parole.

And in at least four other cases involving felony convictions, we have
imposed a suspension retroactive to the date of the attorneys’ automatic
temporary suspension or a suspension that would not expire until the attorney
was released from probation. See Kentucky Bar Ass'n v. Goble, 424 S.W.3d 423
(Ky. 2014); Bertram v. Kentucky BarAss'n, 126 S.W.3d 358 (Ky. 2004);
Kentucky Bar Ass'n v. Hickey, 31 S.W.3d 434 (Ky. 2000); Kentucky Bar Ass'n v.
Hom, 4 S.W.3d 135 (Ky. 1999).

Gubin’s misconduct differs substantially from most of these offenses, at
least with respect to the nature of the crimes Like the attorneys in all these
cases, however, he has been convicted of a felony, and his proposed sanction
would have him suspended for at least the full period of his diversion but

would be retroactive to the date of his automatic suspension.

After reviewing the allegations, the admitted facts, the comparable cases,
and Gubin’s previous disciplinary record, this Court concludes that the
proposed resolution of this matter is adequate. The sanction, a three-year
suspension with conditions, is appropriate given the circumstances

Order

ACCORDINGLY, IT IS ORDERED THAT:

1. The Movant, Jeremy Joseph Gubin, is found guilty of the admitted
violation of the Rules of Professional Conduct alleged in the charge.

2. Gubin is suspended from the practice of law for three years for his
misconduct, retroactive to March 30, 2016, subject to the following
conditions:

a. Gubin shall not seek reinstatement under SCR 3.510 or
otherwise until he serves his full three-year suspension, or until
he is fully and finally released from diversion supervision by
Probation and Parole, whichever occurs later;

b. Gubin shall submit to an evaluation and ongoing monitoring by
KYLAP regarding his continued substance-abuse treatment and
compliance with any medication and therapy for the duration of
his suspension; and

c. Gubin shall remain illegal-drug and alcohol free during his
suspension.

3. 'To the extent necessary, as he has been suspended since March 30,

2016, Gubin is instructed to promptly take all reasonable steps to

5

protect the interests of his clients He shall not accept new clients or
collect unearned fees and shall comply with the provisions of SCR
3.130-7.50(5).

4. As required by SCR 3.390, if he has not done so already, Gubin must,
within 10 days after the issuance of this order of suspension, notify
by letter duly placed with the United States Postal Service all courts
or other tribunals in which he has matters pending, and all of his
clients of his inability to represent them and of the necessity and
urgency of promptly retaining new counsel. Gubin shall
simultaneously provide a copy of all such letters of notification to the
Office of Bar Counsel. He shall immediately cancel any pending
advertisements to the extent possible, and shall terminate any
advertising activity for the duration of the term of suspension.

5. In accordance with SCR 3.450, Gubin is directed to pay all costs
associated with these disciplinary proceedings against him, said sum
being $38.85, for which execution may issue from this Court upon
finality of this Opinion and Order.

All sitting. All concur.

ENTERED: December 15, 2016.

C JUSTICE